Citation Nr: 9914300	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-26 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet diagnosed as chronic tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel










INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1965 to September 1969 and with the 
United States Air Force from February 1971 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1997, 
the RO denied the claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and for jungle rot.  
The veteran perfected appeals for both issues.  By decision 
dated in May 1998, the RO granted service connection for 
PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disorder of the feet diagnosed as chronic tinea pedis is not 
support by cognizable evidence showing that the claim is 
plausible or capable of substantiation.   


CONCLUSION OF LAW

The claim for service connection for a skin disorder of the 
feet diagnosed as chronic tinea pedis is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for tinea pedis 
during the veteran's first period of active duty.  An October 
1965 treatment record included a diagnosis of cellulitis of 
the right leg and foot.  A skin disorder was not diagnosed at 
the time of the separation examination conducted in September 
1969.  

A fungal infection of the feet and a scar on the right 
forearm were diagnosed on the report of the service entrance 
examination dated in January 1971 for the veteran's second 
period of active duty.  In November 1974, pruritic erythema 
secondary to a penicillin reaction located primarily on the 
arms was noted.  Indurated erythematous skin lesions were 
noted to reflect a probable allergic syndrome.  A skin 
disorder was not included as a diagnosis on the report of the 
exit examination dated in February 1975.  The veteran denied 
experiencing any problems with his feet or with skin diseases 
on the Report of Medical History portion of the exit 
examination.  

VA outpatient treatment records dated in December 1996 are of 
record.  There were no complaints of, diagnosis of or 
treatment for any skin disorders evidenced by these records.  

An August 1997 letter from a VA physician included the 
notation that the veteran had been diagnosed with tinea pedis 
during an Agent Orange examination.  

The report of an October 1997 VA general medical examination 
has been associated with the claims file.  The veteran 
reported that he developed a severe rash in both feet in 
1966.  He was subsequently examined by military physicians 
who diagnosed bilateral tinea pedis.  He was treated on an 
outpatient basis.  He was receiving treatment from a VA 
clinic.  Physical examination revealed multiple and extensive 
dry squamous lesions on the plantar surfaces of both feet.  
The pertinent diagnosis was chronic tinea pedis involving 
both feet with extensive involvement.  


Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claim of entitlement to service 
connection for a skin disorder of the feet diagnosed as 
chronic tinea pedis to be not well-grounded.  The veteran 
reported that he first experienced a skin disorder of the 
feet in 1966.  However, the service medical records for this 
period to do not support the veteran's contentions.  No skin 
disorder was present at the time of the September 1969 
separation examination.  A skin disorder of the feet was 
noted at the time of the January 1971 entrance examination.  
However, subsequent to that time, there is no evidence of the 
presence of a skin disorder of the feet during the rest of 
the veteran's active duty.  

In November 1974, the veteran was treated for skin lesions 
but these were mainly on the veteran's arms and were 
attributed to a reaction to penicillin.  A skin disorder was 
not complained of or diagnosed at the time of the separation 
examination for the second period of active service conducted 
in February 1975.  The first time a skin disorder of the feet 
was reported by a medical professional was on the August 1997 
letter detailing the results of an Agent Orange examination.  
This was more than 20 years after the veteran's last period 
of active duty.  Tinea pedis was diagnosed on the October 
1997 VA examination.  The disorder, however, was not linked 
to active duty.  

The evidence of record demonstrates that the veteran had a 
skin disorder of the feet sometime after his discharge from 
his first period of service in September 1969 which was 
present upon entry into his second period of active duty in 
January 1971.  There is no evidence of record that the skin 
disorder found at the time of the January 1971 entrance 
examination was exacerbated by active duty.  From January 
1971 until August 1997, there is no evidence of record 
demonstrating the presence of a skin disorder of the feet.  
The currently diagnosed chronic tinea pedis has not been 
linked by competent evidence to either of the veteran's 
periods of active duty.  

As there is no competent evidence of record linking a skin 
disorder of the feet diagnosed as chronic tinea pedis to 
active duty, the claim of entitlement to service connection 
for the disorder must be denied as not well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has a skin disorder of the feet diagnosed as 
chronic tinea pedis as a result of active duty is the 
veteran's own allegations.  The veteran, however, is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's assertion that he has the claimed disorder as a 
result any incident of active duty is clearly beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As the veteran's claim for service connection for a skin 
disorder of the feet diagnosed as chronic tinea pedis is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that VA has expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for a skin disorder of 
the feet diagnosed as chronic tinea pedis, VA has no duty to 
assist the appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder of the 
feet diagnosed as chronic tinea pedis, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

